Title: To James Madison from Joseph C. Cabell, 10 July 1819
From: Cabell, Joseph C.
To: Madison, James


Dear Sir,Warminster. 10 July. 1819.
When I last had the pleasure to see you at Monticello you appeared to approve of the plan which I had suggested to Mr. Jefferson for augmenting the funds of the University by applying to the legislature for the balance of the debt due to the state from the General Government. I then mentioned to you that subsequent to the period at which I had addressed Mr. Jefferson on that subject I had received information which induced me to believe that the balance would be paid off in the course of this summer, and that the scheme would be thereby frustrated. Since our conversation, I have been at Richmond and Washington, and have procured further information in regard to the state of our accounts with the General Government. I met with our Agent Mr. Chew, in Washington, who informed me that the balance of principal would probably be discharged by midsummer, but that our claim for interest remained in the situation in which it stood in the time of Governor Nicholas’s administration. I requested the favor of Mr. Chew to furnish me with a copy of the correspondence between the two governments in regard to this part of our claim, which I now do myself the pleasure to enclose you, with the view of inviting your attention to the subject, and of asking your advice on the propriety and expediency of an application to the Legislature on the part of the friends of the University for this remnant of the debt. By the laws relative to the Literary fund, the balance of the debt due from the General Government stands appropriated to that fund, and the General Assembly would probably be unwilling to apply any part of the principal of the fund to the purposes of the University. The general government, too, has never heretofore been in the practice of paying interest on advances made by the states, and the idea is entertained by some, that Congress would be discouraged from lending a favourable ear to our petition in consequence of the encouragement it might give to the claim from the state of Massachusetts. These are difficulties, it must be confessed: but not I think of an insurmountable character. If the amount of our claim for interest were in the treasury of Virginia, I do not believe the Assembly would take it away from the Literary fund, and give it to the University. But as it seems to be treated as a dormant claim, and must be considered very much in the light of a desperate debt, I presume the Assembly would feel no great objection to the proposed appropriation, especially as the destination of the fund might be the means of recommending the claim to the favour of Congress. And as the general government were bound to defend us, and this amount was actually paid for monies borrowed on behalf of that government for the defence of the state, I confess I think the petition, if properly supported, would finally be successful, and that the unjust claim of Massachusetts would present no serious obstacle. I was at Monticello a few days ago, and was happy to find that Mr. Jefferson seemed to concur in these views. You would confer an obligation by favoring me with your impressions as to the expediency of the plan as now modified. Should it meet with your approbation I would write to the other Visitors and endeavor to prevail on them to give it a concurrent support. I am, Dear [Sir], with great respect & regard your obt. servt.
Joseph C. Cabell
